         Case 1:21-cv-05049-PGG Document 14 Filed 08/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PETER MENZEL,

                           Plaintiff,
                                                            ORDER OF DISMISSAL
             - against -
                                                               21 Civ. 5049 (PGG)
BDG MEDIA, INC., a Delaware
Corporation, individually, and doing business
as FLAVORPILL PRODUCTIONS and
WWW.FLAVORWIRE.COM, and DOES 1-
10, inclusive,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               The Court having been advised that all claims asserted herein have been settled, it

is ORDERED that the above-entitled action be, and hereby is, dismissed with prejudice but

without costs; provided, however, that if the settlement is not consummated within 45 days of

this order, either party may apply by letter within the 45-day period for restoration of the action

to the calendar of the undersigned, in which event the action will be restored. The Clerk of Court

is directed to close the case. Any pending dates and deadlines are adjourned sine die, and any

pending motions are moot.

Dated: New York, New York
       August 10, 2021
